Citation Nr: 1444368	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for entitlement to service connection for hearing loss.  

A hearing was held on May 24, 2011 before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing testimony is in the claims file.  The appellant was offered the opportunity for a new Board hearing before a different Veterans Law Judge in August 2014.  As the appellant did not respond within 30 days, this opportunity was deemed waived.  

The Board remanded the case for additional development in September 2011.  That development was completed, and the case has since been returned to the Board for appellate review. 

The issue of entitlement to service connection for tinnitus has been raised by the record, was previously referred to the Agency of Original Jurisdiction (AOJ), but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Reason for remand:  To procure a supplemental VA medical opinion.

The Veteran contends that he has a hearing loss disability that is etiologically related to service.

The Veteran was initially afforded a VA examination in May 2008.  The examiner noted audiograms from service in February 1967 and July 1968 demonstrating normal hearing bilaterally and an October 1970 separation audiogram demonstrating normal hearing of the right ear and normal hearing of the left ear with mild hearing loss at 6000 Hertz.  The examiner opined that the mild hearing loss shown during service at 6000 Hz for the left ear was most likely due to military noise exposure, but that the Veteran's current hearing loss was less likely than not related to his military noise exposure; reasoning that any change in hearing since service cannot be attributed to service because hearing does not continue to get worse once away from loud noise.

Pursuant to the Board's September 2011 remand directives, the Veteran was provided with another VA examination in October 2011, performed by the same examiner.  The VA examiner again stated that the Veteran entered service with normal hearing in both ears.  This time, however, she stated that at the time of discharge, the Veteran had normal hearing in both ears with the exception of a slight high frequency hearing loss at one frequency in the left ear.  She stated that the hearing loss noted at that time was at least as likely as not due to military noise exposure, given the Veteran's history of exposure to jet engine noise.  However, she concluded that the Veteran's present hearing loss is not at least as likely as not caused by or a result of service, because the Veteran's hearing has decreased since separation, but that those changes cannot be attributed to military noise exposure, as his hearing would not have kept progressing from such after he was away from that noise.

An addendum opinion was provided in January 2012, again by the same VA examiner.  The examiner repeated her conclusion that at discharge, the Veteran had essentially normal hearing in both ears with the exception of mild hearing loss at 4000 Hertz in the right ear, and that the change in hearing was most likely due to military noise exposure.  The examiner again concluded that the Veteran's current hearing loss was less likely than not etiologically related to service, reasoning that delayed onset hearing loss has not been proven to occur and that once the Veteran was away from military noise, his hearing loss would not have kept progressing from such.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran has been afforded VA examinations, the Board finds that the examinations are inadequate for the purpose of adjudicating the claim of entitlement to service connection for bilateral hearing loss.

As an initial matter, the examination reports are inconsistent with each other with regard to the extent of the Veteran's hearing loss upon separation from service.  The October 1970 separation audiological evaluation demonstrated hearing acuity as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
5
5
5
10
30
10 
LEFT
0
0
0
5
5
30  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, although puretone thresholds above 4000 Hz are not utilized in determining whether a veteran has a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, they may be considered in determining whether a veteran experienced a decrease in hearing acuity during service.  The separation examination thus shows other-than-normal hearing at 4000 Hz for the right ear and 6000 Hz for the left ear.  

The Board also notes that the VA examiner, in separate reports, opined that the decline in hearing acuity during service at the 4000 Hz and 6000 Hz puretone thresholds was at least as likely as not due to military noise exposure.  The examiner ultimately concluded that the Veteran's current hearing loss is not due to military noise exposure, because once the Veteran was away from military noise, his hearing loss would not have continued progressing.  The Board finds that the examiner has not provided sufficient rationale for the conclusion that the Veteran's hearing acuity would not have continued to diminish post-service as a result of in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  On remand, a supplemental opinion must be sought which includes a well-reasoned rationale. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to a suitably qualified VA medical professional who has not yet examined the Veteran, for a supplemental opinion regarding the etiology of the Veteran's current hearing loss disability.  The individual must be given full access to the Veteran's complete VA claims file and electronic file for review and must specifically note on the medical opinion report whether the Veteran's VA claims file, to include a copy of this remand, past VA examinations and opinions, and electronic files were reviewed in connection with this examination. 

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The VA medical professional should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that the Veteran's current hearing loss is related, at least in part, to his in-service exposure to jet engine noise.  

The reviewer should comment upon the finding of the VA examiner in May 2008, October 2011 and January 2012 that the decline in hearing acuity during service at the 4000 Hertz threshold for the right ear and 6000 Hertz threshold for the left was at least as likely due to in-service noise exposure.

In considering the February 1967 and July 1968 audiograms, the reviewer should ensure conversion of the audiogram results from American Standards Association (ASA) units to International Standards Organization (ISO) units, prior to conducting any comparisons.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The VA medical professional must include in the examination report the medical rationale for any opinion expressed, citing to specific evidence in the file or to medical literature or treatise if necessary.  Unsupported conclusions, even if seemingly obvious to the medical community, will serve to render the opinion inadequate.  If the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

3.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim of entitlement to service connection for bilateral hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



